22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO, LOCAL1917, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.
No. 93-1199.
United States Court of Appeals, District of Columbia Circuit.
March 18, 1994.

Before:  MIKVA, Chief Judge, SILBERMAN and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The petition for review was considered on the record from the Federal Labor Relations Authority, on the briefs of counsel, and on oral argument.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Petitioners challenge an order of the Federal Labor Relations Authority holding that an employer committed no unfair labor practice in refusing to reschedule a disciplinary interview to accommodate the schedules of particular union representatives.  We find no merit in petitioners' arguments.  Accordingly, it is


3
ORDERED and ADJUDGED that the petition for review of the Federal Labor Relations Authority's order is denied.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).